 

[tlogo.jpg]

Ownerchip Program Agreement

 

This OwnerChip Program Agreement (“Agreement”) is entered into as of September
1, 2013 (“Effective Date”) by and between Affymetrix, Inc., having its principal
place of business at 3420 Central Expressway, Santa Clara, CA 95051
(“Affymetrix”) and The National Reference Laboratory for Breast Health, Inc.
(“Customer”), with a place of business at 1616 Eastlake Avenue East, Suite 510,
Seattle, WA 98102 (“Customer’s Site”), each a “Party” and together as “Parties”.

 

WHEREAS, Affymetrix is the manufacturer of the GeneChip® System 3000Dx v.2
(“Instrument”); and

 

WHEREAS, Customer wishes to acquire such Instrument; and

 

WHEREAS, Affymetrix agrees to distribute such Instrument to Customer.

 

NOW, therefore, subject to the terms and conditions of this Agreement,
Affymetrix has agreed to loan the Instrument to Customer based on the following
terms and conditions:

 

1.Customer shall fulfill all of the following obligations in order to receive
title to the Instrument:

 

a.Purchase and take delivery of a minimum of thirty (30) GeneChip Human Genome
U133 Plus 2.0 (30-pack) arrays (PN 900467) (“U133 arrays”) at US$21,590 per
30-pack within three (3) years from the Effective Date (“Purchase Commitment”)
with a minimum purchase of ten (10) U133 arrays per Contract Year (“Annual
Commitment”). “Contract Year” means the 12-month period from the Effective Date
and the subsequent anniversary dates.

 

b.Customer must place the first purchase order for at least four (4) U133 arrays
along with this signed agreement to Affymetrix Customer Service by September 13,
2013 (“Initial Order”) in order to receive the following products:

 

TABLE 1                           Product  Part #   Quantity   Sales Price    
           3’ IVT Express Training (Dx2) Training Labor (2 days)   000831    1  
$0.00                   GCS 3000Dx v.2 Instrument System   00-0334    1   $0.00 
                 GCS 3000Dx Installation Install Labor   901825    1   $0.00    
              Gene Expression Application Training   000112    1   $0.00    
              Sensation Plus FFPE Amplification & 3’ IVT Labeling Kit
(sufficient for 12 reactions)   902039    1   $0.00                   Sensation
Plus FFPE Amplification & 3’ IVT Labeling Kit (sufficient for 24 reactions) 
 902028    1   $0.00                   GeneChip Hybridization, Wash and Stain
Kit (sufficient for 30 reactions)   900720    1   $0.00 

 

Affymetrix, Inc. • 3420 Central Expressway • Santa Clara, CA 95051 • Tel:
888-362-2447 • Fax: 408-731-5380 • www.affymetrix.com

 

 

 





 

2.  The Instrument will be on loan to Customer until the Purchase Commitment is
fulfilled (the “Loan Term”). During the Loan Term, use of the Instrument shall
be governed by this Agreement and any Exhibits attached are hereby incorporated
into the Agreement by reference. For the first twelve (12) months of the Loan
Term, the Affymetrix standard Limited Warranty provision as stated in Section 6
of the Terms and Conditions shall apply. Thereafter, Customer must purchase from
Affymetrix a service contract for maintenance and support of the Instrument for
the remainder of the Term. The cost of the service contract is $25,800 per year.
If title transfers to the Customer prior to the end of the Term, Customer will
true up on the cost of the service contract. Affymetrix will be responsible for
installing the Instrument upon delivery, and Customer shall provide Affymetrix
reasonable access to Customer’s Site necessary for such installation.

 

3.  Title to the Instrument shall remain with Affymetrix until the title is
transferred to Customer in return for the fulfillment of the Purchase
Commitment. During the Loan Term, Customer agrees not to sell, mortgage, pledge
or encumber the Instrument, or provide the Instrument to any third party.
Affymetrix may elect to affix an asset identification tag indicating that the
Instrument is property of Affymetrix. Such identification tag, if any, will not
to be removed or altered in any way by Customer. Customer understands that there
will be no additional warranty protection once the title is transferred.

 

4.  At the end of each 12-month period, Affymetrix and Customer shall review
Customer’s purchases pursuant to this Agreement (“Annual Review”). If Customer
fails to fulfill its obligation under Section 1a during the Loan Term, Customer
shall true-up on the Purchase Commitment to that point either by paying
Affymetrix for the total money owed for the number of outstanding arrays or
purchase the required products immediately.

 

5.  The use of the Affymetrix Products purchased by Customer and any other
Affymetrix products distributed to Customer pursuant to this Agreement shall be
subject to the Affymetrix. Inc. Terms and Conditions of Sale attached hereto as
Exhibit A (“Terms and Conditions”).

 

6.  This Agreement and any dispute arising from its construction, performance or
breach is governed by the laws of the state of California and the patent and
copyright laws of the United States, without reference to conflicts of laws
principles.

 

7.  This Agreement shall be effective as of the Effective Date and terminate
three (3) years thereafter (“Term”). This Agreement may be executed in any
number of counterparts, each of which shall be deemed an original but all of
which together shall constitute one and the same instrument. This Agreement
constitutes the entire agreement between Customer and Affymetrix with respect to
the subject matter hereof and is the final, complete, and exclusive statement of
the terms of the Agreement, superseding all prior written and oral agreements,
understandings and undertakings, as well as the terms of any current future
purchase orders or similar forms. Once signed, please return a copy to
Affymetrix Contracts Group at 3420 Central Expressway, Santa Clara, CA 95051 or
by email to gigi chapman@affymetrix.com.

 

AGREED AND ACKNOWLEDGED:           Affymetrix, Inc.   Customer       By: /s/
Mike Demayo   By: /s/ Kyle Guse           Name: Mike Demayo   Name: Kyle Guse  
        Title: VP, NA Commercial ops   Title: CFO           Date: 9-4-13   Date:
8/23/13

 

 

 

  

Exhibit A

Affymetrix Terms and Conditions of Sale

 

1. General. These Terns and Conditions of Sale (“Terms and Conditions”) shall
govern the sale and license to the original purchaser (“Buyer”) of probe arrays,
assays, reagents, instruments, software, and other products and related services
(“Products") from Affymetrix, one of its subsidiaries or authorized sellers
named on the invoice or acknowledgement (Affymetrix, Inc. or any of its
subsidiaries named on the invoice is referred to here as "Affymetrix”). These
Terms and Conditions shall replace and supersede any current or future purchase
orders or similar forms that are not mutually signed by Affymetrix and Buyer.
Purchase orders, once accepted by Affymetrix, are not subject to cancellation or
modification by Buyer without Affymetrix1 written consent.

 

2. Price.

 

(a) For Deliveries Outside Europe: Prices exclude all insurance, freight taxes,
fees, duties and levies, which shall be payable by Buyer.

 

(b) For Deliveries Within Europe: Prices include all insurance, duties and
levies, unless stated otherwise on the quotation or invoice. Freight and
handling fees will be prepaid by Affymetrix and added to the invoice for
reimbursement by Buyer.

 

3. Delivery. Products will be packed in Affymetrix’ standard shipping packages.
Affymetrix may make partial deliveries. Affymetrix will ship via carrier
selected by Affymetrix. Delivery dates set forth on a purchase order accepted by
Affymetrix are subject to change and are predicated on conditions existing at
that time. Affymetrix does not guarantee any delivery dates and shall not be
responsible for any loss or damage of any kind or nature whatsoever caused by
any delay in delivery irrespective of the cause of such delay.

 

(a) For Deliveries Outside Europe: Tender will be FCA shipping point. Title
(except for software, in which case Affymetrix shall retain title) and risk of
loss or damage will pass to Buyer upon delivery of the Products to the carrier.

 

(b) For Deliveries Within Europe: Products shall be Delivered Duty Paid
Excluding VAT (DDP Ex VAT) to the Buyer’s site and the Buyer will be the
importer for the Products and be responsible for paying VAT or similar taxes
within the Buyer’s country. Title (except for software, in which case Affymetrix
shall retain title) and risk of loss or damage will pass to Buyer upon delivery
of the Products to the carrier.

 

4. Rejection. Any claims for- damaged, missing or defective Product must be
reported in writing to Affymetrix by Buyer within five (5) days from the date of
receipt of Product For any valid claim made, Affymetrix shall repair or replace
the Product The foregoing shall be Buyer’s sole and exclusive remedy for damaged
or missing Products, and, except for express warranty rights, for defective
Products.

 

5. Payment Buyer will be invoiced at the time of shipment of each Product. Buyer
shall make payment in full within thirty (30) days of the date of the invoice.
Late payments may incur a charge at the rate of one and one-half percent (1.5%)
percent per month, or the maximum allowed by law, whichever is less. Further
shipment of Products may be declined without advance notice if Buyer fails to
make any payment when due, or if the financial condition of Buyer becomes
unsatisfactory to Affymetrix. Affymetrix may ellect to retain a security
interest in all Products sold to Buyer to secure all of Buyer’s obligations to
Affymetrix under these Terms and Conditions, and Buyer will execute any
documents necessary to create and perfect this interest. Sales by Affymetrix
shipped outside the U.S. may require payment on an irrevocable letter of credit
reasonably acceptable to Affymetrix.

 

6. Limited Warranty.

 

·For new Instruments, Affymetrix warrants only to Buyer for the period that is
the shortest of (i) thirteen (13) months from the date of shipping; (ii) one (1)
year from the date of installation; or (iii) the shortest period specified in
the Affymetrix sales quote for limited-life parts, that the operating software
and instruments are free from defects in material and workmanship and conform to
Affymetrix' published specifications in all material respects.

 

·For refurbished instruments, Affymetrix warrants only to Buyer for a period
that is the shortest of (i) one-hundred twenty (120) days from shipment ;(ii)
ninety (90) days from the date of installation; or (iii) the shortest period
specified in the Affymetrix sales quote for limited-life parts, that the
operating software and instruments are free from defects in material and
workmanship and conform to Affymetrix' published specifications in all material
respects.

 

·For used Instruments, Affymetrix warrants only to Buyer for the period that is
the shortest of (i) thirty (30) days from date of shipment; (ii) twenty (20)
days from the date of installation or (iii) the shortest period specified in the
Aflymetrix sales quote to limited-life parts, that the instruments and operating
software are free from defects in material and workmanship and conform to
Affymetrix' published specifications in all material respects.

 

·For all instruments, warranty service will be provided pursuant to Affymetrix'
standard service terms and conditions enumerated therein. Affymetrix' sole and
exclusive liability (and Buyer’s sole and exclusive remedy) under the foregoing
warranty shall be the repair or replacement of instruments, as solely determined
by Affymetrix. Nonconforming instruments will be serviced at Buyer’s facility
or, at Afflymetrix’ option, Affymetrix' facility.

 

·For probe arrays or reagents reasonably determined by Affymetrix to be
defective, independent of user error, shall be replaced by Affymetrix on a 1:1,
like-kind basis at no cost to Buyer or at Afflymetrix’ discretion, as a credit
for future purchases, provided that such defective probe arrays or reagents were
used by Buyer prior to their expiration date, or if there is no expiration date,
the Products were used within six (6) months of receipt. The defect must be
reported within thirty (30) days of discovery with appropriate detail to
Affymetrix' Technical Support team. If the cause of the failure was due to an
Affymetrix instrument malfunction, a replacement will be granted only during the
instrument warranty period or if the instrument is under an instrument service
contract, pursuant to the terms and conditions then in effect. Third party
reagents or consumables not purchased from or provided by Affymetrix are not
covered under Affymetrix warranty,

 

 

 

 

·For Affymetrix Methods for Automated Target Preparation for GeneTitan®, subject
to the conditions and limitations of liability stated herein, Affymetrix
warrants, for one (1) year from the date of installation (“Warranty Period”) of
the GeneTitan®, for the Buyer's benefit that the Affymetrix methods for
automated target preparation for the GeneTitan® family of instruments (the
“Method") shall operate substantially in accordance with the accompanying
documentation provided that; (i) the Method is installed by a qualified
Affymetrix representative, (ii) the automated target preparation instrument is
installed by a qualified engineer and maintained under a valid service contract
or warranty with the third party vendor, (iii) the Method is operated in
accordance with the supplied technical instruction from Affymetrix ,(iv) that
the associated storage media on which the Method resides is free from defects in
material and workmanship. The foregoing warranty shall not apply to (i) Methods
that are modified; (ii) Methods that are not the then-current version; (fii)
problems caused by Buyer's negligence or error, a hardware malfunction or other
causes beyond the control of Affymetrix; or (iv) Methods installed in an
operating environment or in a hardware environment not strictly complying with
the Affymetrix specifications required for the Method set forth in the
documentation. The warranty stated herein for the Methods do not cover damage to
the automated target preparation instrument nor associated consumables and
reagents not supplied by Affymetrix.

 

·Technical Assistance: Affymetrix, may, but is not obligated to, furnish
technical assistance and information with respect to the Products. Any
suggestions by Affymetrix regarding use, selection, application or suitability
of the Products shall not be construed as a warranty.

 

Except as provided above, any warranty provided herein does not apply to any
consumables, including third party reagents, or to any defect caused by Buyer's
failure to provide a suitable storage, use, or operating environment, use of
non-recommended reagents, spills, or the use of the Products for a purpose or in
a manner other than that for which they were designed, modifications or repairs
done by Buyer, or any other abuse, misuse, or neglect of the Products.
Affymetrix is not responsible for any costs or expenses incurred by the Buyer
due to downtime. Affymetrix may at any time stop providing and supporting the
Products (“End of Life”) and will use commercially reasonable efforts to
communicate such End of Life events in advance. This warranty applies only to
Buyer, and not third parties. Furthermore, this Warranty stated herein shall not
apply to product performance failures that are caused by users of the Affymetrix
Products who were not trained on and qualified to use the Affymetrix Products
and assays by an Affymetrix field service engineer, Affymetrix application
specialist, or an authorized Affymetrix seller. The foregoing is not intended to
limit any warranty extended to Buyer by a third party original equipment
manufacturer of a Product or component thereof, provided that any remedy
received by Buyer under any such warranty shall relieve Affymetrix of its
obligations with respect to the subject of such remedy. TO THE EXTENT PERMITTED
BY APPLICABLE LAW, AFFYMETRIX AND ITS SUPPLIERS DISCLAIM ALL OTHER
REPRESENTATIONS AND WARRANTIES, EXPRESS OR IMPLIED, WITH RESPECT TO PRODUCTS AND
SERVICES, INCLUDING BUT NOT LIMITED TO, ANY IMPLIED WARRANTIES OF
MERCHANTABILITY, SATISFACTORY QUALITY, NON-INFRINGEMENT OR FITNESS FOR A
PARTICULAR PURPOSE.

 

7. Pre-release Products (Not Applicable to Products Marketed for IVD Usel. If
any Product is a beta, technology access, early access, or other pre-commercial
release version ("Pre-release Product"), then this Section applies. To the
extent that any provision in this Section is in conflict with any other term or
condition in these Terms and Conditions, this Section shall supersede such other
term(s) and condition(s) with respect to the Pre-release Product, but only to
the extent necessary to resolve the conflict. Buyer acknowledges that the
Pre-release Product is a pre-release version, does not represent final product
from Affymetrix, and may contain defects, bugs, errors and other problems that
could cause system or other failures, sample loss and data loss. CONSEQUENTLY,
THE PRERELEASE PRODUCT IS PROVIDED TO YOU "AS IS" AND AFFYMETRIX DISCLAIMS ALL
WARRANTIES (INCLUDING THE LIMITED WARRANTY SET FORTH ABOVE) AND ALL LIABILITY
OBLIGATIONS TO BUYER OF ANY KIND. Buyer acknowledges that Affymetrix has not
promised or guaranteed to Buyer that Pre-release Product will be announced or
made available to anyone in the future, that Affymetrix has no express or
implied obligation to Buyer to announce or introduce the Pre-release Product and
that Affymetrix may elect not to introduce a product similar to or compatible
with the Pre-release Product. Accordingly, Buyer acknowledges that any research
or development that Buyer performs using the Pre-release Product or any product
associated with the Pre-release Product is done entirely at Buyer's own risk.

 

8. Limited License. Subject to these Terms and Conditions, and to the terms and
conditions of any license provided by Affymetrix that is specific to a
particular Product (which shall govern with respect to such Product in the event
of conflict with these Terms and Conditions), Affymetrix hereby grants to Buyer
a non-exclusive, non-transferable, non-sublicensable license to use the
Product(s) provided to Buyer by Affymetrix only in accordance with the manuals
and written instructions provided by Affymetrix. Buyer understands and agrees
that except as expressly set forth in these Terms and Conditions (or in the
Affymetrix-provided license specific to a particular Product), no right or
license to any patent or other intellectual property owned or licensable by
Affymetrix is conveyed or implied by these Terms and Conditions or any Product.
In particular, no right or license is conveyed or implied to use any Product
provided hereunder in combination with a product not provided, licensed or
specifically recommended by Affymetrix for such use.

 

 

 

 

9. Product Uses. Products of Afflymetrix which are or may be drugs, food
additives or diagnostic reagents, as described in the federal food, drug and
cosmetic act, are for investigational use only in laboratory research animals or
testing in vitro, and are not for drug, new drug, veterinary drug, food, food
additive or human use. Unless otherwise indicated, all products are distributed
and sold for chemical purposes only, not for drug use or for application to or
ingestion by humans or for commercial horticulture use, for pesticide use, for
application to or ingestion by animals or for veterinary drug use. All products
sold by Affymetrix to Buyer shall be used by qualified professionals only. The
burden for safe use and handling of all products sold by Affymetrix to Buyer is
entirely the responsibility of Buyer and anyone who purchases the goods from
Buyer and uses them. Absence of hazardous warnings does not imply non-toxicity.

 

10. Products Marketed for Research Use Only.

 

(a)Products marketed by Affymetrix for research use only do not have the
approval or clearance of the U.S. Food and Drug Administration ("FDA”) or other
regulatory approval, clearance or registration for in vitro diagnostic (“IVD")
use. No license is conveyed or implied for Buyer to use, and Buyer agrees not to
use, such Products in any manner requiring FDA or other regulatory approval,
clearance or registration relating to IVD use.

 

(b)Affymetrix’ goods that are intended for research purposes may not be on the
Toxic Substances Control Act (“TSCA”) inventory. Buyer assumes responsibility to
ensure that the goods purchased from Affymetrix are approved under TSCA, if
applicable. Consistent with Buyer’s agreement to comply with all TSCA and
Research and Development substance exemption (the “R&D exemption”) requirements
applicable to the purchase, Buyer agrees and warrants that Buyer will comply
with all the requirements necessary to maintain the R&D exemption, including
using the R&D substance under the supervision of a technically qualified
individual, maintaining all necessary labeling, and providing all necessary
notifications. Buyer also agrees and warrants that Buyer will use or sell (if so
authorized) the R&D substance exclusively for R&D purposes or specified exempt
commercial purposes. Buyer specifically agrees and warrants that Buyer will not
sell or distribute the R&D substance to consumers.

 

11. Products Marketed for In Vitro Diagnostic Use. Products marketed by
Affymetrix for IVD use have been cleared by the FDA, and CE marked in the
European Union, for IVD use. No license is conveyed or implied for Buyer to use,
and Buyer agrees not to use, such Products in any manner requiring other
regulatory approval, clearance or registration relating to IVD use. The
Affymetrix GeneChip® Array Instrumentation System for IVD use requires
calibration and maintenance twice a year by authorized Affymetrix personnel to
ensure system performance. Failure to maintain the system as recommended may
result in the failure of the system to perform in accordance with specifications
published by Affymetrix.

 

12. Use Restrictions. Buyer is not licensed to, and agrees not to: (a) resell
any Affymetrix-supplied probe array or reagent, unless otherwise authorized by
Affymetrix in writing (b) transfer, or distribute any Affymetrix-supplied probe
array or reagent, directly or indirectly, to any third party for any purpose or
use, except as otherwise approved by Affymetrix in writing; (c) use or allow
anyone to use any Affymetrix-supplied probe array or reagent more than once, or
dilute any Affymetrix-supplied reagent; or (d) provide a fee-for- service or
other non-collaborative sample processing service to third parties using an
Affymetrix-supplied probe array or reagent (e.g., wherein the service provider
offers standardized services for standardized fees to multiple third parties,
the customer does not contribute scientifically to the services performed, and
all rights to the results and discoveries derived therefrom are transferred to
the customer).

 

13. Product Improvements. Except to the extent prohibited by applicable law,
Buyer hereby grants to Affymetrix a non-exclusive, worldwide, fully
sublicensable, fully paid-up, royalty-free, irrevocable, perpetual license to
all Product Improvements. Buyer need not disclose any Product Improvements to
Affymetrix except as may be reasonably required to comply with the foregoing
license. For purposes of this Section, a “Product Improvement" shall mean any
invention conceived or reduced to practice using a Product that relates to (a)
design, manufacturing, layout or packaging of nucleic acid probes or probe
arrays; (b) manual or automated assay techniques that may be used in connection
with probe arrays or similar products (including techniques related to nucleic
acid extraction, amplification, labeling, dilution and other processes); or (c)
software analysis techniques relating to the extraction or storage of data
generated using probe arrays. “Product Improvements” shall not include data
generated using Products or discoveries derived therefrom (except as expressly
set forth in (a) - (c) above).

 

14. Target Sequence Confidentiality for Custom Products. If Buyer discloses to
Affymetrix a confidential set of nucleic acid or peptide target sequences
(“Target Sequences”) for which Buyer desires Affymetrix to design and
manufacture custom probe arrays or custom protein assay or custom nucleic acid
assay pursuant to these Terms and Conditions, upon Buyer’s written request,
Affymetrix agrees to use reasonable efforts not to disclose or use such
confidential information disclosed to it by Buyer for any purpose other than
designing and manufacturing such Products, supplying them to Buyer and/or other
parties designated by Buyer, otherwise performing its obligations to Buyer (and
any obligations Affymetrix may have to such other parties), and for other
purposes authorized by Buyer. The provisions of this Section shall not apply to
any information which (a) is known or used by Affymetrix prior to Buyer’s
disclosure to Affymetrix; (b) is disclosed to Affymetrix by a third party under
no obligation of confidentiality to Buyer; (c) is or becomes published or
generally known to the public through no fault of Affymetrix; or (d) is
independently developed without reference to such confidential information
disclosed to Affymetrix by Buyer. Notwithstanding the foregoing, Affymetrix
shall be permitted to disclose such information in order to comply with
applicable laws, a court order, or governmental regulations, provided that
Affymetrix has provided Buyer with prior notice of such disclosure, to the
extent reasonably practicable. Afflymetrix’ obligations under this Section shall
terminate three (3) years following the date of disclosure.

 

 

 

 

15. Target Sequence Responsibility. Buyer shall be fully responsible for the
Target Sequences, including the obtaining of all required consents, and Buyer
agrees to indemnify Affymetrix and its employees, officers, directors,
representatives, contractors, suppliers and any affiliate of the foregoing (the
“Affymetrix Group”) and hold each of them harmless from and against any losses,
liabilities, demands, damages, costs and expenses, including without limitation
reasonable legal fees and expenses, arising from or relating to the Target
Sequences or their use. Buyer agrees to fully cooperate with the Affymetrix
Group and its counsel in its defense and preparation for any such action or
proceeding.

 

16. Liability Limitation. EXCEPT TO THE EXTENT CAUSED BY AFFYMETRIX’ GROSS
NEGLIGENCE OR WILLFUL MISCONDUCT, OR REQUIRED BY APPLICABLE LAW, AFFYMETRIX
SHALL HAVE NO LIABILITY FOR ANY LOSS OF USE OR PROFITS, PROCUREMENT OF
SUBSTITUTE GOODS OR ANY INDIRECT, CONSEQUENTIAL, INCIDENTAL, OR SPECIAL DAMAGES
OF ANY KIND, HOWEVER CAUSED AND REGARDLESS OF FORM OF ACTION WHETHER IN
CONTRACT, TORT (INCLUDING NEGLIGENCE), STRICT PRODUCT LIABILITY OR OTHERWISE,
EVEN IF AFFYMETRIX HAS BEEN ADVISED OF THE POSSIBILITY OF SUCH DAMAGES; AS TO
ANY AFFYMETRIX LIABILITY NOT LEGALLY SUBJECT TO THE FOREGOING, AFFYMETRIX’
LIABILITY SHALL NOT EXCEED THE AMOUNT PAID BY BUYER TO AFFYMETRIX IN THE PRIOR
TWELVE (12) MONTHS. BUYER UNDERSTANDS THAT THE RISKS OF LOSS HEREUNDER ARE
REFLECTED IN THE PRICE OF THE PRODUCTS AND THAT THESE TERMS WOULD HAVE BEEN
DIFFERENT IF THERE HAD BEEN A DIFFERENT ALLOCATION OF RISK.

 

17. Export Controls. Buyer acknowledges that the Products and related materials
may be subject to export controls under the U.S. Export Administration
Regulations and related U.S. laws. Buyer will (a) comply strictly with all legal
requirements established under these controls, (b) cooperate fully with
Affymetrix in any official or unofficial audit or inspection that relates to
these controls and (c) not export, re-export, divert, transfer or disclose,
directly or indirectly, any Product or related technical documents or materials
or any direct product thereof to any country (or to any national or resident
thereof) which the U.S. Government determines from time to time is a country (or
end-user) to which such export, re-export, diversion, transfer or disclosure is
restricted, without obtaining the prior written authorization of Affymetrix and
the applicable U.S. Government agency.

 

18. Unforeseen Events. Affymetrix shall not be liable for delay or failure in
performance of any obligations hereunder if performance is rendered
impracticable by the occurrence of any condition beyond the reasonable control
of Affymetrix. In the event of any such delay or failure in performance,
Affymetrix shall have such additional time within which to perform its
obligations hereunder as may reasonably be necessary under the circumstances.

 

19. Miscellaneous. These Terms and Conditions constitute the entire agreement
between Buyer and Affymetrix with respect to the subject matter hereof and is
the final, complete, and exclusive statement of the terms of the agreement,
superseding all prior written and oral agreements, understandings and
undertakings with respect to the subject matter hereof. The waiver of any
provision or any breach thereof shall not affect any other provision of these
Terms and Conditions. The U.N. Convention on Contracts for the International
Sale of Goods shall not apply to these Terms and Conditions. In the event that
any provision of this Agreement or portion thereof is found to be illegal or
unenforceable, the Agreement shall be construed without the unenforceable
provision or portion thereof.

 

20. Governing Law.

 

(a) For Deliveries Outside Europe: To the extent permitted by applicable law,
these Terms and Conditions shall be governed by and construed according to the
laws of California, without regard to conflict of law provisions.

 

(a) For Deliveries Within Europe: To the extent permitted by applicable law,
these Terms and Conditions shall be governed by and construed according to the
laws of England, without regard to conflict of law provisions. 



 

  AFFYMETRIX       By:     
[Insert Title]

 

Date:  [Insert Date]

 

 

 

 

 

 

